                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DALE WILLIAM GILLEY, JR.,               )
#182280,                                )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-22-WKW
                                        )                [WO]
ALABAMA BOARD OF                        )
PARDONS & PAROLES, CLIFF                )
WALKER, EDDIE COOK, JR.,                )
                                        )
             Defendants.                )

                                    ORDER

      On July 24, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. #16.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      (1)   The Recommendation of the Magistrate Judge (Doc. # 16) is

ADOPTED;

      (2)   The motion to dismiss (Doc. # 11) is GRANTED; and

      (3)   This action is DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 14th day of August, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
